                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION at LEXINGTON

UNITED STATES OF AMERICA,               )
                                        )
          Plaintiff,                    )        Criminal Action No.
                                        )         5:07-cr-006-JMH-2
v.                                      )
                                        )
TRAVIS WAYNE HALL, pro se,              )
                                        )         MEMORANDUM OPINION
          Defendant.                    )              AND ORDER
                                        )

                                       ***

      On August 20, 2019, the Defendant, Travis Wayne Hall (“Hall”),

proceeding pro se, filed a Motion to Appoint Counsel [DE 364]

stating, “I am asking the court to appoint me an attorney on the

basis that I feel like I have issues in my case that can get me

some time off or time served.” Hall insists his lack of legal

knowledge prevents him from being able “to argue [motions] in front

of   or    against     a    knowledgeable    Judge.”   Id.   First,   the   Court

respectfully advises Hall that in submitting a motion to the Court,

he is not arguing against the judge, in this case, the undersigned.

Instead, a motion is a request for relief from the Court, and the

Court must decide whether the motion should be granted or denied.

While the United States is represented by counsel and generally

given the opportunity to oppose any motion filed by Hall, the mere

fact that he is neither an attorney nor familiar with law and




                                         1
procedure does not alone warrant appointing him counsel. If that

were the case, there would be few, if any, pro se parties.

      The language of Joint Local Rule of Criminal Procedure 12.1(a)

provides as follows:

           Except for routine motions – such as motions
           for an extension of time – a motion must state
           with particularity the grounds for the motion,
           the relief sought, and the legal argument
           necessary to support it.

LCrR 12.1(a).

      Here, aside from Hall’s lack of legal knowledge, he neither

specifically states why he needs appointed counsel nor provides

any legal argument in support of his request for the appointment

of counsel. [DE 364]. Instead, Hall lists the following issues he

has with his case:

      1) Actual Innocence of 924(J) [sic] aiding and abetting.
      How can I aid and abet someone that I do not know, never
      met, or seen in the act of trying to kill me.

      2) I have a 924(c) and 924(J] [sic] which are connected
      to the same offense but are run consecutive of one
      another. To my limited knowledge, this is not supposed
      to be done in this matter.

Id.

      While this Court acknowledges its obligation to liberally

construe Hall’s pro se Motion [DE 364], it has no authority to

create arguments for him. Coleman v. Shoney's, Inc., 79 Fed. Appx.

155, 157 (6th Cir. 2003) (“Pro se parties must still brief the

issues advanced with some effort at developed argumentation.”).


                                 2
Hall has failed to meet the requirements of LCrR 12.1(a). Without

some effort at legal argumentation, Hall has failed to meet the

requirements of LCrR 12.1(a), and the Court is unable to grant the

requested relief.

     Moreover, 18 U.S.C. § 3006A outlines certain situations where

counsel shall be appointed for indigent defendants. See 18 U.S.C.

§ 3006A. None of those defined situations are apparently present

in this case. To the extent Hall is attempting to file a Motion to

Vacate pursuant to 28 U.S.C. § 2255, the Court has the discretion

to appoint counsel for any petitioner seeking habeas relief when

the petitioner is proceeding as a pauper and the interests of

justice so require. See 28 U.S.C. § 2255(g); see also 18 U.S.C. §

3006A(a)(2)(B).     However,   a   petitioner   does   not   have   a

constitutional right to habeas counsel. Post v. Bradshaw, 422 F.3d

419, 423 (6th Cir. 2005). In exercising its discretion, the Court

should consider the legal and factual complexity of the case,

petitioner’s ability to investigate and present his claims, and

any other factors relevant to the given case. Hoggard v. Purkett,

29 F.3d 469, 471 (8th Cir. 1994). Also, pursuant to 18 U.S.C. §

3006A(a)(2)(B), “[w]henever the United States magistrate judge or

the court determines that the interests of justice so require,

representation may be provided for any financially eligible person

who . . . is seeking relief under section 2241, 2254, or 2255 of

title 28.” “The interests of justice require the court to appoint

                                   3
counsel when the district court conducts an evidentiary hearing on

the petition.” Hoggard, 29 F.3d at 471 (citing Abdullah v. Norris,

18 F.3d 571, 573 (8th Cir. 1994)); see also Rule 8(c) of the Rules

Governing Section § 2255 (“If an evidentiary hearing is warranted,

the judge must appoint an attorney to represent a petitioner who

qualifies to have counsel appointed under 18 U.S.C. § 3006A.”).

     Before the Court can consider whether appointment of counsel

is required due to the need for an evidentiary hearing or the

interests of justice, Hall must first file a timely 28 U.S.C. §

2255 motion within the one-year statute of limitations, pursuant

to 28 U.S.C. § 2255(f). See 18 U.S.C. § 3006A(a)(2)(B). Hall’s

Motion to Appoint Counsel [DE 364] is premature because “[t]he

Court cannot appoint counsel at government expense to provide legal

advice and represent [Hall] prior to the filing of a § 2255

motion.” U.S. v. Wooden, No. 1:03-cr-66, 2008 WL 5110790, at *2

(E.D. Tenn. Nov. 26, 2008) (denying Defendant’s motion to appoint

counsel where Defendant had yet to file a motion to vacate pursuant

to 28 U.S.C. § 2255). Hall has not filed a § 2255 motion. Since

Hall has not filed a motion under 28 U.S.C. § 2255, he cannot be

appointed counsel. See Wooden, 2008 WL 5110790, at *2. Accordingly,

the Court, having considered the matter fully, and being otherwise

sufficiently advised,

     IT IS ORDERED that Hall’s Motion to Appoint Counsel [DE 364]

is DENIED WITHOUT PREJUDICE.

                                4
This the 28th day of August, 2019.




                           5
